

116 HR 8894 IH: Prescription Freedom Act of 2020
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8894IN THE HOUSE OF REPRESENTATIVESDecember 8, 2020Mr. Biggs introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the authority of the Food and Drug Administration to require that drugs be dispensed only upon prescription, and for other purposes.1.Short titleThis Act may be cited as the Prescription Freedom Act of 2020.2.Repeal of FDA authority to require prescriptions(a)RepealEffective as of the date that is 6 months after the date of enactment of this Act, subsection (b) of section 503 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353) is repealed.(b)ReferencesBeginning on the effective date described in subsection (a), any reference in a Federal statute, regulation, or guidance—(1)to prescribing, a prescription, a prescription drug, or a drug subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act is deemed to be a reference to prescribing, a prescription, or a prescription drug, respectively, under applicable State law; and(2)to any requirement or provision of section 503(b) of the Federal Food, Drug, and Cosmetic Act is deemed to be a reference to the corresponding requirement or provision, if any, in applicable State law, as determined by the Federal official or officials responsible for administering the respective Federal statute, regulation, or guidance.(c)ExceptionNotwithstanding subsections (a) and (b), the Secretary of Health and Human Services may continue to exercise the authority vested by subsection (b) of section 503 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353), as in effect on the day before the effective date described in subsection (a), with respect to any drug that is intended for use in terminating a pregnancy.